Name: 78/851/EEC: Commission Decision of 5 October 1978 completing the Decision of 23 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Packard 2425 Tri-Carb Spectrometer' , with teletype
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-10-19

 Avis juridique important|31978D085178/851/EEC: Commission Decision of 5 October 1978 completing the Decision of 23 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Packard 2425 Tri-Carb Spectrometer' , with teletype Official Journal L 293 , 19/10/1978 P. 0030 - 0030 Greek special edition: Chapter 02 Volume 6 P. 0243 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . ( 3 ) OJ NO L 143 , 10 . 6 . 1977 , P . 25 . COMMISSION DECISION OF 5 OCTOBER 1978 COMPLETING THE DECISION OF 23 MAY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' PACKARD 2425 TRI-CARB SPECTROMETER ' , WITH TELETYPE ( 78/851/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS BY THE DECISION OF 23 MAY 1977 ( 3 ) THE COMMISSION EXCLUDED FROM THE BENEFIT OF ADMISSION FREE OF THE COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' PACKARD 2425 TRI-CARB SPECTROMETER ' WITH TELETYPE , BECAUSE APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND CAPABLE OF BEING PUT TO THE SAME USE WAS MANUFACTURED IN THE COMMUNITY ; WHEREAS , APART FROM BEING USED FOR STUDY AND RESEARCH ON ENDORCRINE AND METABOLIC ILLNESS IN INFANTS , AS INDICATED IN THE ABOVE QUOTED DECISION , THE APPARATUS IN QUESTION CAN HAVE OTHER USES ; WHEREAS , BY LETTER DATED 27 APRIL 1978 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ASKED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLE 4 ( 3 ) TO ( 7 ) OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF A SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS ' PACKARD 2425 TRI-CARB SPECTROMETER ' WAS CURRENTLY AND IN ACCORDANCE WITH THE DECISION OF 23 MAY 1977 BEING MANUFACTURED IN THE COMMUNITY , HAVING REGARD TO ITS PARTICULAR USES BASED ON THE MEASURING OF RADIOACTIVITY IN THE TISSUES AND LIQUIDS OF THE BODIES OF LABORATORY ANIMALS IN THE FRAMEWORK OF EXPERIMENTAL ANATOMICAL RESEARCH ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 14 SEPTEMBER 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO RE- EXAMINE THIS PARTICULAR CASE ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PARTICULAR PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' PACKARD 2425 TRI-CARB SPECTROMETER ' ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 5 OCTOBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION